Citation Nr: 0929860	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for nephrolithiasis and 
renal insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on two periods of active duty, from August 
1954 through August 1957, and from September 1961 through 
August 1965.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Veteran subsequently filed a 
Notice of Disagreement in March 2003.  In March 2004, the RO 
issued a new rating decision which again denied the Veteran's 
claim for service connection for nephrolithiasis and renal 
insufficiency.  The Veteran was subsequently issued a 
Statement of the Case in April 2004, and in the accompanying 
cover letter, was advised that he was required to file his 
appeal within 60 days of the Statement of the Case.  The 
Veteran filed his Substantive Appeal later that month.  This 
matter now comes to the Board for adjudication.


FINDING OF FACT

The Veteran's nephrolithiasis and chronic renal insufficiency 
has not been shown to be etiologically related to any injury, 
illness, or disease contracted during his active duty 
service; and moreover, has not been shown to have manifested 
to a compensable degree within one year of separation from 
active duty service.


CONCLUSION OF LAW

The Veteran's nephrolithiasis and chronic renal insufficiency 
was not incurred in or aggravated by service, nor may it be 
presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including nephritis and 
calculi of the kidney, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

II.  Analysis

The Veteran's service treatment records include notations 
made at the U.S. Naval Air Base Oceana in Virginia Beach, 
Virginia.  Specific requests in 2008 to obtain inpatient 
clinical records for the period from March to June 1965 from 
U.S. Naval Air Base Oceana and from the naval hospital in 
Norfolk, Virginia, yielded responses that were negative for 
such records.

The service treatment records reveal that, when seen for a 
complaint of left leg pain in March 1964, the Veteran also 
reported urinary urgency and dysuria.  No diagnosis was then 
rendered, and the Veteran was advised to observe the 
progression of his symptoms for a few days.  Later service 
treatment records do not reference any further treatment for 
urinary or kidney-related symptoms until April 1965, when the 
Veteran reported bilateral flank pain, dysuria, and urinary 
urgency.  The treatment notation contains the statement that 
it was felt that the Veteran was experiencing an upper 
urinary infection, but that this could not be proved by 
urinalysis study.  Subsequent service treatment records 
reflect that the Veteran returned three days later and 
reported that his symptoms were "much improved."

The Veteran's August 1965 separation examination report 
indicates that the Veteran did not report any urinary or 
kidney-related symptoms at that time.  A clinical examination 
of the Veteran did not reveal any abnormalities of the 
kidneys.

The earliest relevant post-service treatment records relate 
to treatment rendered at the VA medical center in Tampa, 
Florida from March 2000 through November 2002.  In general, 
these treatment records reflect ongoing and continuing 
diagnoses of chronic renal insufficiency and calculus of the 
kidney.  An August 2001 VA treatment note reflects that the 
Veteran reported to a dietetic technician, "I have had the 
renal problem since I had two MVA accidents and I lost my 
spleen."  The VA treatment records do not express any 
opinions as to the etiology of the Veteran's kidney disorder.

In May 2003, the Veteran provided a VA Form 21-4138 which 
included a handwritten notation from Dr. Christopher Lopez.  
According to Dr. Lopez's notation, his review of the 
Veteran's records showed that the Veteran had an unspecified 
renal disorder which dated back to 1954.  Dr. Lopez's 
notation continued, "[the Veteran] now has chronic renal 
failure."

In April 2009, the Veteran received a VA examination of his 
kidneys.  At that time, the Veteran reported that he had been 
experiencing kidney problems for a very long time.  According 
to the Veteran, he had begun dialysis treatment for his 
disorder four years ago, and was receiving dialysis three 
times per week.  With regard to his current symptoms, he 
reported fatigue, weakness, urinary urgency, urinary 
retention, and weight loss.  An examination of the Veteran 
revealed a small echogenic right kidney.  Renal cysts and 
thinning of the cortex were noted on both kidneys.  An 
ultrasound of the Veteran's kidneys revealed prominence of 
the renal pelvis on the right side, which was indicative of 
mild hydronephrosis of the right kidney.  Based upon the 
examination, the Veteran's reported medical history, and 
review of the claims file, the examiner diagnosed the Veteran 
with end stage chronic renal insufficiency.  The examiner 
concluded that the Veteran's kidney disorder was less likely 
as not (i.e., less than a 50/50 probability) related to his 
active duty service.  In support of his conclusion, the 
examiner observed that the Veteran's service treatment 
records indicated only one instance during the Veteran's 
active duty service in which he reported non-specific urinary 
symptoms.

In cases where there are competent but conflicting medical 
opinions, as here between the May 2003 opinion of Dr. Lopez 
and the April 2009 findings of the VA examiner, several 
matters must be addressed in determining the relative 
probative value and weight of the opposing opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In contrasting the conflicting opinions in this case, the 
Board is cognizant that the United States Court of Appeals 
for Veterans Claims (Court) has stressed that "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

The fact that a veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court 
of Appeals for Veterans Claims (Court) has declined to adapt 
a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of another doctor.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 
467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Based upon the evidence of record, the Board finds that the 
Veteran's nephrolithiasis and chronic renal insufficiency are 
not related to his active duty service.  Dr. Lopez's 
assertion that the Veteran was treated for "an unspecified 
renal disorder dating back to 1954" is not supported by the 
Veteran's service treatment records.  At most, the service 
treatment records indicate sporadic complaints of urinary 
symptoms in March 1964 and April 1965, however, do not 
indicate a diagnosis of a renal disorder.  Moreover, the 
Board observes that the evidence does not indicate chronic 
urinary or kidney-related symptoms.  In this regard, 
treatment records after April 1965 indicate that the Veteran 
returned to treatment only three days after reporting urinary 
symptoms and reported that his urinary symptoms were "much 
improved."  Moreover, the Veteran's August 1965 separation 
examination did not note any kidney or urinary abnormalities, 
and no such symptoms were reported by the Veteran at that 
time.  Post-service treatment records indicate that the 
Veteran did not seek treatment for a kidney disorder until 
March 2000, nearly 35 years after he was discharged from 
active duty service.  Although Dr. Lopez appears to stop shy 
of offering an opinion relating the Veteran's renal disorder 
to his active duty service, to the extent that his opinion 
suggests such a relationship, the evidence does not 
demonstrate any chronicity of kidney or urinary symptoms 
which dates back to the Veteran's active duty service.  Under 
the circumstances, the Board finds that the May 2003 opinion 
rendered by Dr. Lopez is due considerably less probative 
weight than the April 2009 opinion of the VA examiner.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion regarding chronicity 
of his renal disorder since service, as expressed in the 
medical history provided by the Veteran to his VA physicians 
and to the VA examiner at his April 2009 VA examination.

Even if the Veteran's assertions could be read as claiming 
continuity of symptomatology since service, such a history is 
substantially rebutted by the complete absence of treatment 
for this disorder either in service or soon thereafter.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  The 
Veteran's assertion that he has experienced kidney-related 
symptoms since service is further undermined by his own 
statement, made during an August 2001 VA treatment, that he 
had experienced renal problems since undergoing a splenectomy 
after two motor vehicle accidents.  The Board notes that the 
Veteran's service treatment records and service personnel 
records do not reference or otherwise indicate that the 
Veteran was involved in an in-service motor vehicle accident.  
Moreover, the service treatment records do not reflect that 
the Veteran underwent a splenectomy during service.

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation for his renal 
disorder.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value as to 
the matter of medical diagnoses and causation.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).

The preponderance of the evidence is against the Veteran's 
claim of service connection for nephrolithiasis and renal 
insufficiency; this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection in August 2001, and was given 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) in a July 2007 
notification letter.  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records (including 
service treatment records from U.S. Naval Air Station Oceana 
in Virginia Beach, Virginia), service personnel records, and 
VA treatment records have been obtained.  Additionally, he 
was afforded a VA examination in April 2009 by an examiner 
who reviewed the Veteran's claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for nephrolithiasis and renal 
insufficiency, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


